ZEHMER, Chief Judge.
Melvin Cohen, an honorably discharged Vietnam-era veteran, applied for a position as a special agent with the Florida Department of Law Enforcement and requested a veteran’s preference pursuant to section 295.07, Florida Statutes. When advised that all positions had been filled, Cohen notified the Florida Department of Veteran’s Affairs. As a result of the FDVA’s investigation, Cohen filed a Veteran’s Preference Complaint with the Public Employees Relations Commission. In response, FDLE filed a motion to dismiss the complaint alleging that Cohen’s preference had expired under the provisions of section 295.101, Florida Statutes, because in the years following his discharge from the military, Cohen had been employed by the state of New York. PERC agreed and issued a final order upholding FDLE’s position. Cohen now appeals that final order.
Section 295.07 requires that the State of Florida and its political subdivisions accord a preference in hiring or retention to veterans of any war defined in section 1.01(14), Florida Statutes, which includes the Vietnam War. However, under the provisions of section 295.101, this preference expires when a person eligible for the preference has been employed “by any state or any agency of a political subdivision of the state.” Cohen urges that the phrase “any state” be construed to mean only the State of Florida. We decline to do so.
The language of section 295.101 is unambiguous and, thus, the statute should be accorded its plain and ordinary meaning. Holly v. Auld, 450 So.2d 217, 219 (Fla.1984). Obviously, the intent of the statute to promote the hiring of war veterans is satisfied once the veteran has obtained employment, be it in Florida or in any other state. Cohen’s interpretation is unreasonable and contrary to the plain and ordinary meaning of the term “any,” which clearly connotes indifference, and therefore contemplates the notion of former employment in Florida or in any state other than Florida.
*1059The final order of the Public Employees Relations Commission is AFFIRMED.
DAVIS, J., and WENTWORTH, Senior Judge, concur.